Citation Nr: 0803551	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-41 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease and ischemic heart disease, status-post bypass 
surgery, claimed as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for bilateral 
peripheral vascular disease with above left knee amputation, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1963 to 
February 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2004 and in 
February 2005 that, in part, denied service connection for 
coronary artery disease and ischemic heart disease, status-
post bypass surgery, and bilateral peripheral vascular 
disease with above left knee amputation-each claimed as 
secondary to service-connected diabetes mellitus.  The 
veteran timely appealed.

In April 2007, the veteran testified during a hearing before 
the undersigned at the RO.  During the hearing, the veteran 
withdrew his appeal for service connection for a disability 
manifested by hyperlipidemia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

The veteran contends that service connection for coronary 
artery disease and ischemic heart disease, status-post bypass 
surgery; and for bilateral peripheral vascular disease with 
above left knee amputation, is warranted on the basis that 
his current disabilities are related to disease or injury in 
service, or are secondary to his service-connected diabetes 
mellitus.

In December 2003, the veteran's treating cardiologist, 
Mahmood Al-Wathiqui, M.D., Ph.D., noted that the veteran's 
long-standing history of diabetes mellitus probably dated 
back to 1965.  Dr. Al-Wathiqui also opined that the veteran's 
long-standing diabetes mellitus had significantly contributed 
and caused the veteran's current coronary artery disease and 
peripheral vascular disease.

The Board notes that records in the claims file first 
document the veteran's borderline diabetes mellitus in 
November 1999.  One treatment record, dated in March 1996, 
reflects an elevated glucose reading (fasting) of 108.  In 
July 2004, a VA examiner opined that the veteran's coronary 
artery disease and ischemic heart disease, status-post bypass 
surgery, and his bilateral peripheral vascular disease with 
above left knee amputation, predated his known diabetes 
mellitus; and that there was no evidence of aggravation 
because of diabetes mellitus.

In April 2007, the veteran testified that he had served in 
the U.S. Army Reserves in Illinois from 1982 to 1992, and 
that any medical records created during that time were not in 
the claims file.  The veteran also testified that he had 
treatment at two facilities in Chicago prior to 1996.  The 
veteran has provided written authorization to enable VA to 
obtain pertinent medical records from Advocate Health Center 
in Evergreen Park, Illinois, for the years 1982 to 1992; and 
from Rush Prudential HMO in Chicago, Illinois, for the years 
1990 to 1995.

Under these circumstances, the Board finds that the RO or AMC 
should make attempts to obtain the veteran's medical records 
during his period of service in the U.S. Army Reserves in 
Illinois from 1982 to 1992; and obtain the veteran's medical 
records from the two facilities, as authorized by the 
veteran.  These records are essential to the veteran's claims 
for service connection.  See 38 U.S.C.A. § 5103.

The veteran also reported treatment at the Westside VA 
Hospital in Chicago, Illinois, between 1980 and 1985.  The 
claims folder does not contain treatment records from that 
facility.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The Board also finds that another examination is needed to 
determine whether the veteran has current coronary artery 
disease and ischemic heart disease, status-post bypass 
surgery, and bilateral peripheral vascular disease with above 
left knee amputation that either had their onset during 
service, or are related to his active service or to a 
service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2007).  To date, service connection has been 
established for diabetes mellitus and for diabetic 
nephropathy with hypertension.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should undertake appropriate 
action to obtain medical records of the 
veteran's treatment for diabetes 
mellitus, coronary artery disease, 
ischemic heart disease, and bilateral 
peripheral vascular disease during his 
period of service in the U.S. Army 
Reserves in Illinois from 1982 to 1992.  
The RO or AMC should send a copy of the 
veteran's separation document with the 
request.  All records and/or responses 
received should be associated with the 
claims file.    

2.  The AMC should undertake appropriate 
action to obtain medical records of the 
veteran's treatment for diabetes 
mellitus, coronary artery disease, 
ischemic heart disease, and bilateral 
peripheral vascular disease from Advocate 
Health Center in Evergreen Park, 
Illinois, for the years 1982 to 1992; and 
from Rush Prudential HMO in Chicago, 
Illinois, for the years 1990 to 1995.  
The RO or AMC should send a copy of the 
veteran's signed authorization form with 
each request.  All records and/or 
responses received should be associated 
with the claims file.    

3.  The RO or AMC should request from the 
Westside VA Hospital in Chicago, 
Illinois, all records of evaluation 
and/or treatment of the veteran's 
diabetes mellitus, coronary artery 
disease, ischemic heart disease, and 
bilateral peripheral vascular disease for 
the years from 1980 through 1985.  All 
records and/or responses should be 
associated with the claims file. 

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current coronary 
artery disease, ischemic heart disease, 
and bilateral peripheral vascular 
disease.  The examiner should opine as to 
whether it is at least as likely as not 
that any current coronary artery disease, 
ischemic heart disease, or bilateral 
peripheral vascular disease had its onset 
in service or is otherwise the result of 
disease or injury during service.

The examiner should also specifically 
opine as to whether it is at least as 
likely as not that any of the veteran's 
service-connected disabilities (diabetes 
mellitus and diabetic nephropathy with 
hypertension) caused or increased the 
veteran's coronary artery disease, 
ischemic heart disease, or bilateral 
peripheral vascular disease.
 
The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

5.  After ensuring that the requested 
actions are completed, the AMC should re-
adjudicate the claims on appeal.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the 
case (SSOC) before the claims file is 
returned to the Board, if otherwise in 
order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



